department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul se tep raty u i l xxxxx xxxxx xxxxx legend taxpayer a xxxxx individual b xxxxx ira x xxxxx savings account y xxxxx financial_institution xxxxx bank xxxxx amount n xxxxx year xxxxx date xxxxx date xxxxx date xxxxx date xxxxx xxxxx page date xxxxx date xxxxx dear xxxxxx this is in response to your letter dated date as supplemented by correspondence dated april may and june and in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations are made under penalties of perjury in support of your ruling_request taxpayer a age received a distribution of amount n from a traditional individual_retirement_arrangement ira x taxpayer a asserts that her failure to accomplish a rollover of amount n into an ira within the 60-day period prescribed by sec_408 of the code was due to her mental condition which severely impaired her ability to manage her financial affairs in order to accomplish a timely rollover taxpayer a further represents that amount n has not been used for any other purpose taxpayer a was married for more than years to individual b during which time individual b managed the couple’s financial affairs to the extent that they were not handled by professional financial advisers taxpayer a has a long-term mental illness on date of year taxpayer a’s divorce from individual b became final as part of the property settlement agreement the court awarded to taxpayer a pursuant to a qualified_domestic_relations_order qdro an interest equal to amount n in ira x maintained by financial_institution on behalf of individual b on date taxpayer a signed and dated a special election form entitled alternate recipient acceptance form for divorce related distribution from ira contracts form issued by financial_institution for use in compliance with qdros form_1 has a box-checking format for election among four settlement_options three of which consist of a direct_rollover of an amount or percentage of an ira contract maintained with financial_institution into an ira for the benefit of the alternate recipient the fourth option provides for distribution of an amount or percentage of the ira contract in the form of a check to be sent to the mailing address of the alternate recipient xxxxx page on the form_1 signed and dated by taxpayer a on date the box checked showed election to have amount n rolled over into an ira in the name of taxpayer a the name and mailing address of bank were listed as the custodian bank to which amount n was to be transferred as of date taxpayer a did not maintain an ira with bank as of date taxpayer a did maintain savings account y with bank two days following date individual b signed and dated a form issued by financial_institution by which as owner annuitant of ira x he acknowledged the court-ordered award of an interest in ira x to taxpayer a and concurred with the transfer of amount n to her as of date approximately months after date no ira had been established in taxpayer a’s name at bank financial_institution unable to implement the election taxpayer a had made was still holding amount n for taxpayer a’s benefit on date taxpayer a completed a new form_1 on the form_1 signed and dated by taxpayer a on date the box checked showed election to have a check for amount n made payable to taxpayer a and sent to her mailing address on date within one week of date financial_institution issued a check for amount n to taxpayer a on date within days of date taxpayer a deposited amount n into savings account y taxpayer a represents that the treatment plan for her long-term mental illness has been and remains a regimen of prescription medications and frequent visits with her treating psychiatrist doctor as documentation taxpayer a presented a year-end billing statement which set out the dates of her visits to her doctor in year the billing statement shows that up until the month prior to date taxpayer a visited her doctor at least once a month the billing statement does not show any doctor’s visits during a time period beginning approximately one month before date and ending well after the day rollover period had expired in a letter taxpayer a’s long-time doctor confirms that taxpayer a did not come to see him and did not make any contact with him during the time period described taxpayer a represents that at some point after the divorce she made a unilateral decision to discontinue all psychiatric treatment she stopped taking her prescribed medications and she stopped visiting her doctor as a result of this interruption of treatment taxpayer a became seriously ill xxxxx page l o on date taxpayer a was involuntarily confined to a mental health facility where she remained for months during which time the 60-day rollover period expired a copy of paperwork filed by emergency medical personnel on date for authorization to involuntarily hospitalize taxpayer a contains a graphic description of taxpayer a’s mental state and notes full prescription bottles as indicators that taxpayer a had stopped taking her medications the doctor’s billing statement indicates that taxpayer a resumed visits with her doctor after she was released from the hospital based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in section xxxxx page d a i from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred errors committed by a financial_institution inability to complete the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount n from ira x into an ira in her name was due to her mental illness exacerbated by her discontinuance of treatment which severely impaired her ability to manage her financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution on date from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount n into an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code taxpayer a has been informed that the service will not grant more than one waiver for the same distribution wo00 page 4p or g c this ruling assumes that ira x satisfied the qualification requirements of sec_408 of the code at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your appointee in accordance with a form_8821 tax_information_authorization on file in this office if you wish to inquire about this ruling please contact xxxxx d xxxxx by telephone pincite- xxxxx please address all correspondence to se t ep ra t4 sincerely yours ce whan b thing donzell h littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xxxxx xxxxx
